DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
	Claims 1-7, 71-92 are pending in this application.
	Claims 1-7 and 71-74, 85 stand withdrawn from consideration as being drawn to a non-elected invention.
	Claims 75-84, 86-92 are under examination.
Applicant’s arguments, see the arguments, filed 12/22/2022, with respect to the rejection(s) of claim(s) 75-81 84 and 86 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parvaresh.
Claim Objections
Claim 88 is objected to because of the following informalities:  it is missing a term.  The first step of “setting the number of modules active in any sample lower than” does not set forth what the lower limits are.  Appropriate correction is required. The Examiner regrets not noticing this in prior rounds of prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 75-82, 84, 86 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Parvaresh et al (2008).
	Parvaresh, F. et al. Recovering sparse signals using sparse measurement matrices in compressed DNA microarrays.  IEEE Journal of selected topics in signal processing, Vol 2, No 3 (2008) p275-285.
	Claim 75 is drawn to a method of measuring relative abundances of n biomolecules in a pool of samples, through 1) generating a design matrix, 2) generating a probe library consonant with the design matrix, where each probe has a tag, 3) contacting the library with the pool of samples, and taking m measurements, 4) generating an observed matrix comprising the measurements, and applying a sparse coding process to learn system matrix S as indicative of relative abundance.
Parvaresh is directed to Microarray data analysis to detect and quantify a large number of biomolecules simultaneously.  Parvaresh presents “compressed microarrays” where each spot contains copies of several different probes, which reduces the total number of spots needed in the microarray.  To recover the signals, Parvaresh leverages ideas from compressive sampling prior art publications.
	With respect to claim 1, Parvaresh 1) generates a design matrix comprising m x n measurement values and m is a number of measurement vectors, and n is the number of types of biomolecules at page 276, section B compressive sampling. “Collecting the coefficients Aij into an m x n matrix A, we can write (1) in a matrix form y=Ax.(2).” See also Fig 2, and p276 first full paragraph. Parvaresh discusses probe library generation / selection at length from page 276-277.  “In particular, for a compressed microarray with spots containing probes designed to quantify different targets, we can write y=Ax+w+v (5) where y denotes the n dimensional measurement, x denotes the m dimensional data vector (the number of copies of each target, v is the n dimensional zero mean iid Gaussian additive noise… w denotes the shot noise… and where A is an n x m binary matrix containing information about probe mixing.” See Fig 1.  Probe specificity and selectivity is discussed at the bottom of page 277.  “When designing compressed microarrays, we have the freedom in choosing the coefficient matrix A, i.e. choosing the mixtures which compose the probe spots.” In section III, p278, Parvaresh notes that “in practical scenarios, only a small fraction of the total number of genes are differentially expressed, the difference of the signals produced by two samples is sparse.”  In the experimental section, 2) Parvaresh makes a pooled sample target library of cDNA sequences generated from The RNA Spikes RNA transcripts.  The 8 capture probes were purchased from Ambion Inc, and comprise tags and do not cross hybridize.  Mouse genome probes were also generated as possible targets.  Parvaresh designed m=24 mixtures, each comprising 24 probes from the total 96 probes.  Each mixture is deposited in one of the spots of the array.  Content of the mixtures determine composition of the coefficient matrix A, hence each row in A has 24 ones and 72 zeros.  See also Fig 7. (p283).  When 3) the pool of targets is applied to the probes, captured probe data is measured and recorded as an observation matrix.  See section B p283 “experimental results.”  Parvaresh then 4) uses a sparse coding solving process to recover the signal. Figure 9 shows the recovered signal in plot B which captures only the initial 8 capture probes.  The relative levels of the 8 recovered capture probes correlate with their relative abundances well.  “in these experiments the strongest components of the recovered signal vector correctly identify targets from T8 (8 capture probes) and this the compressed microarray appears capable of detecting them in the presence of biological background presence.  As such, claim 75 is anticipated.
	With respect to claim 76, measurement values can be independent or random.  See p277 first column, p278, Fig 5 and description thereof, et al.
	With respect to claim 77, the contacting comprises hybridizing. (throughout).
	With respect to claim 78 the biomolecules can be transcripts, and DNAs, and proteins are referenced in the abstract. (throughout).
	With respect to claim 79, the total mouse DNA (one of the samples) is generated from cells. P282-283.
	With respect to claim 80, the probe library comprises tags (Ambion The RNA spikes, probes to test mouse genome “Description of the experiments”).
	With respect to claim 81, the design matrix can be adjusted according to a collection of vectors that are linearly independent.  (Section III) 
	With respect to claim 82, the observed measurement matrix comprises hybridization and quantification.
	With respect to claim 84, the probe is a polynucleotide which binds to a biomolecule (target cDNA). (Experimental results).
	With respect to claim 86, noise is addressed in the sparse coding solving process as set forth in Experimental results, section B.

Claim(s) 75-81, 84, 86-91 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Devarajan.
	Devarajan, K. Nonnegative matrix factorization: an analytical and interpretive tool in computational biology. PLOS Computational Biology 4:7 e1000029 (2008) 12 pages.
Claim 75 is drawn to a method of measuring relative abundances of n biomolecules in a pool of samples, through 1) generating a design matrix, 2) generating a probe library consonant with the design matrix, where each probe has a tag, 3) contacting the library with the pool of samples, and taking m measurements, 4) generating an observed matrix comprising the measurements, and applying a sparse coding process to learn system matrix S as indicative of relative abundance.
	Devarajan is directed to applying nonnegative matrix factorization to DNA microarray data and data from other high- throughput technologies.  “Nonnegative matrix factorization (NMF) was introduced as an unsupervised, parts based learning paradigm involving the decomposition of a nonnegative matrix V into two nonnegative matrices, W and H, via a multiplicative updates algorithm. In the context of a p x n gene expression matrix V consisting of observations on p genes from n samples, each column of W defines a metagene, and each column of H represents the metagene expression pattern of the corresponding sample.” (abstract).  
	With respect to claim 75, Devarajan discloses use of NMF on gene expression data at page 2 first column.  1) “Gene expression data from a set of microarray experiments is typically presented as a matrix in which the rows correspond to expression levels of genes, the columns to samples (which may represent distinct tissues, experiments, or time points), and each entry to the expression level of a given gene in a given sample. For gene expression studies, the number of genes, p, is typically in the thousands; the number of samples, n, is typically less than 100; and
the gene expression matrix, V, is of size p x n, whose rows contain the expression levels of p  genes in the n samples.” P2.  This is the generation of a design matrix, where the number of genes and the number of samples make the design matrix V. The actual measurements for the 2) gene expression data are made by the creation of a probe library of polynucleotides.  The samples are applied to the probe library array, to 3) take measurements to 4) generate the observed matrix. Devarajan reviews multiple publications where NMF is applied to gene expression microarrays at page 2, second column “molecular pattern discovery.”  This is the application of a sparse coding solving process to learn system matrix S.  “The most common
application of NMF in computational biology has been in the area of molecular pattern discovery, especially for gene and protein expression microarray studies. This is an exploratory area characterized by a lack of a priori knowledge of the expected expression patterns for a given set of genes or any phenotype. However, NMF has proved to be a successful method in the elucidation of biologically meaningful classes...” Both supervised and unsupervised learning are utilized.  “Recently, NMF has also been applied in a supervised learning framework such as class
comparison and class prediction. Fogel et al. [53] applied this method to identify ordered sets of genes and utilize them in their sequential analysis of variance (ANOVA) procedure for identifying differentially expressed genes using microarray data. They demonstrate improved performance over traditional ANOVA in terms of power and consistency.” P3. As such, claim 75 is anticipated.
	With respect to claim 76, the measurements of the observed matrix can be random or independent. Page 2, second column. “, our goal is to minimize the objective function defined
by the choice of the distance measure such as in Equation 1. Starting with random initial values for W and H, the algorithm simultaneously updates these two matrices via multiplicative rules until convergence to a local minimum is attained.”
	With respect to claim 77, both hybridization and binding are discussed- hybridization for polynucleotide probes, and binding for protein analysis with antibodies. “NMF has proved to be a successful method in the elucidation of biologically meaningful classes. For instance, Kim
and Tidor [40] applied NMF as a tool to cluster genes and predict functional cellular relationships in yeast using gene expression data, while Heger and Holm [41] used it for the recognition of sequence patterns among related proteins.” P2 second column.
	With respect to claim 78, proteins, transcripts, DNAs or polypeptides are each disclosed throughout. 
	With respect to claim 79, in some of the cited papers, the samples are tumor cells.  (cancer subtypes by Gao and Church, multiple myeloma by Carrasco, et al.) page 2 second column.
	With respect to claim 81, adjustment of the design matrix can be handled by bio-NMF for simultaneous clustering of genes and samples. (page 2, second column.)
	With respect to claim 84, the probe is a molecule that binds to the biomolecule.  (Throughout.)
	With respect to claim 86, sparse coding solving processes are applied to noisy observations in the observed measurement matrix.  (p2 Poisson noise, p7 “NMF is robust to the addition of noise…”)
	With respect to claim 87, The sparse coding solving process is matrix factorization, to determine S. p3-5 Parts-based local representation.  “In essence, the metagenes provide a summary of the behavior of genes across the samples, while the metagene expression patterns
provide a summary of the behavior of samples across the genes. There is strong evidence suggesting that the metagenes and the metagene expression patterns have a sparse, parts-based representation of the gene expression data…potentially identifying local hidden variables or clusters. NMF can be viewed as an approach for modeling the generation of gene expression measurements for samples (observable variables given by columns of V) from metagene expression patterns (hidden variables given by columns of H)” p 3. 
	With respect to claim 88, Devarajan discloses setting the number of genes in any module or metagene to below a limit, assuming differing metagenes represent distinct pathways, et al. (P3-5).
	With respect to claim 89, the process is NMF, throughout.
	With respect to claim 90, sparse module activity factorization, and only non-negative entries are permitted, where the entries represent membership in a metagene.  Metagene = module.(p3-5).
	With respect to claim 91, training of supervised learning uses a subset of the data for training, and a subset for testing. (p2-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 75-84, 86-91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamb (US 2013/0090254 A1: Written Opinion and PTO-1449) in view of Devarajan, 2008 cited above).
	With respect to claim 75, Lamb teaches a method of measuring relative abundances of transcripts in a pool of samples (abstract "methods for making and using a transcriptome-wide gene-expression profiling platform that measures the expression levels of only a select subset of the total number of transcripts. Because gene expression is believed to be highly correlated, direct measurement of a small number (for example, 1,000) of appropriately-selected transcripts allows the expression levels of the remainder to be inferred.", para [0264] Probe pairs were designed for 1,000 cluster centroid landmark transcripts ... The expression levels of these transcripts were measured ...in a collection of 384 biological samples"), comprising: generating a Matrix comprising m.x.n measurement values, generating a collection of molecules assembled according to the measurement values (para [0254} "Principal component analysis ... was then applied to the dataset (i.e. 14,487 samples times. 14,812 features). Two-hundred eight-seven components were identified that explained 90% of the variation in the dataset ... the results were used to build a gene-by-gene pairwise consensus matrix"). Lamb does not expressly recite a probe library corresponding to the Design Matrix, however, an artisan of ordinary skill would have readily appreciated that said 287 components comprise a collection of molecules assembled according to the measurement values and thus equivalent to said library. Lamb does not expressly recite a design matrix where m is a number of measurement vectors and n is the number of types of transcripts, however, Lamb’s consensus matrix comprises sample measurements and features (probes to transcripts, see para [0253]). Lamb further teaches that each molecule has a tag for one of the measurement vectors operably linked to a probe for one of the types of [centroid landmark transcripts) transcripts (para [0269] “probe pairs were constructed for each of the 1,000 landmark and 50 invariant transcripts such that each pair incorporated one of the 1,050 barcode sequences."); contacting the probe library to the pool of samples, resulting in m measurement results for each sample of the pool of samples (para [0268] "The... system allows simultaneous quantification of 500 distinct analytes in samples arrayed in the wells of a 384-well plate. Measurement of the expression levels of 1,000 landmark transcripts plus 50 invariant transcripts was therefore divided over 3 wells. Four hundred landmark transcripts were assayed in one well, and three hundred landmark transcripts were assayed in each of 2 additional wells. The 50 invariant genes were assayed in all 3 wells", para [0269] "Capture probes complementary to each of the barcode sequences were obtained and coupled to one of 500 homogenous populations of optically distinguishable microspheres using standard procedures. Three pools of capture-probe expressing microspheres were created: one pool contained beads coupled to capture probes complementary to the barcodes in 400 of the landmark probe pairs, a second pool contained beads matching a different 300 landmark probes, and a third pool contained beads matching the remaining 300 landmark probes. Each pool contained beads expressing barcodes matching the probe pairs corresponding to the 50 invariant transcripts."); generating an Observed Measurement Matrix M comprising the measurement results for each sample of the pool of samples, and applying a process to the Observed Measurement Matrix M to learn relative abundance of the transcripts in each of the samples (para [0271] "Median fluorescence intensity (MFI) values from each microsphere population from each detection well were associated with their corresponding transcript and sample. MFI values for each landmark transcript were scaled relative to those for the set of invariant transcripts obtained from the same detection well, and all scaled MFI values derived from the same samples were concatenated to produce a list of normalized expression levels for each of the 1,000 landmark transcripts in each treatment sample.", para [0272] "Predicted expression levels for transcripts that were not measured were calculated by multiplying the expression levels of each of the landmark transcripts by the weights contained in the dependency matrix, and summed."). 
Lamb does not expressly teach applying a sparse coding solving process to the Observed Measurement Matrix to learn system matrix S as indicative of relative abundance of the biomolecules, however, in the same field of analysis of gene expression data, Devarajan (2008) as cited above, applies NMF to methods of determining relative abundances of biomolecules.  
Devarajan is directed to applying nonnegative matrix factorization to DNA microarray data and data from other high- throughput technologies.  “Nonnegative matrix factorization (NMF) was introduced as an unsupervised, parts based learning paradigm involving the decomposition of a nonnegative matrix V into two nonnegative matrices, W and H, via a multiplicative updates algorithm. In the context of a p x n gene expression matrix V consisting of observations on p genes from n samples, each column of W defines a metagene, and each column of H represents the metagene expression pattern of the corresponding sample.”
With respect to claim 75, Devarajan discloses use of NMF on gene expression data at page 2 first column.  1) “Gene expression data from a set of microarray experiments is typically presented as a matrix in which the rows correspond to expression levels of genes, the columns to samples (which may represent distinct tissues, experiments, or time points), and each entry to the expression level of a given gene in a given sample. For gene expression studies, the number of genes, p, is typically in the thousands; the number of samples, n, is typically less than 100; and
the gene expression matrix, V, is of size p x n, whose rows contain the expression levels of p  genes in the n samples.” P2.  This is the generation of a design matrix, where the number of genes and the number of samples make the design matrix V. The actual measurements for the 2) gene expression data are made by the creation of a probe library of polynucleotides.  The samples are applied to the probe library array, to 3) take measurements to 4) generate the observed matrix. Devarajan reviews multiple publications where NMF is applied to gene expression microarrays at page 2, second column “molecular pattern discovery.”  This is the application of a sparse coding solving process to learn system matrix S.  “The most common
application of NMF in computational biology has been in the area of molecular pattern discovery, especially for gene and protein expression microarray studies. This is an exploratory area characterized by a lack of a priori knowledge of the expected expression patterns for a given set of genes or any phenotype. However, NMF has proved to be a successful method in the elucidation of biologically meaningful classes...”
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Lamb and Devarajan, the Examiner concludes that the combination of the Nonnegative matrix factorization sparse coding solving process of Devarajan to the design and measurement matrices comprising gene expression data of Lamb is a use of known technique to improve similar methods.    
The nature of the problem to be solved may lead inventors to look at references relating to possible solutions to that problem. The problem of determining the relative abundance of a biomolecule or biomarker in a pool of samples is a well-known problem.  Lamb initially attempts to solve this problem, using particular tagged probes which correlate to a probe library, for capturing the target sequences.  Lamb applies the pooled samples to the probe library to generate the observation matrix, which are then analyzed to attempt to determine relative abundance.  Devarajan specifically discusses applying the NMF to gene expression data.   “In essence, the metagenes provide a summary of the behavior of genes across the samples, while the metagene expression patterns provide a summary of the behavior of samples across the genes. There is strong evidence suggesting that the metagenes and the metagene expression patterns have a sparse, parts-based representation of the gene expression data…potentially identifying local hidden variables or clusters. NMF can be viewed as an approach for modeling the generation of gene expression measurements for samples (observable variables given by columns of V) from metagene expression patterns (hidden variables given by columns of H)” p 3. Therefore, it would have been obvious to use a sparse coding solving process such as that of Devarajan to analyze the data from the design matrix and the observed matrix, to attempt to learn the system matrix S- the relative abundances.  One of skill in the art would have been motivated to apply a sparse learning network as an alternate means of analyzing Lamb’s expression data, because the sparse learning methods are able to reduce the feature space, and provide more accurate recovery of the initial abundance values. 
Regarding claim 76, Lamb does not expressly teach that the measurement values of the Design Matrix are independent, each sample measured in plate format is done separately in multiple wells, thus the measurements are independent. it would therefore have been obvious to an artisan of ordinary skill in the art to claim independently measured values of the Design Matrix based on the method of Lamb. Lamb does not expressly teach that the measurement values in the Design Matrix are random, however Lamb uses a large collection of data from numerous samples [profiles] (para [0259] "one method for selecting the number of cluster centroid landmark transcripts required to create useful transcriptome-wide gene-expression profiles. This method makes use of a large collection of transcriptome-wide gene-expression profiles produced from cultured human cells treated with small-molecule perturbagens made with Affymetrix oligonucleotide microarrays provided in build02 of the public Connectivity Map resource"). Said collection of expression profiles would constitute random measurements not selected for assembling a probe set, thus, it would have been obvious to an artisan of ordinary
skill in the art to claim randomly measured values based on the method of Lamb.
	With respect to claim 77, both hybridization and binding are discussed by Devarajan- hybridization for polynucleotide probes, and binding for protein analysis with antibodies. “NMF has proved to be a successful method in the elucidation of biologically meaningful classes. For instance, Kim and Tidor [40] applied NMF as a tool to cluster genes and predict functional cellular relationships in yeast using gene expression data, while Heger and Holm [41] used it for the recognition of sequence patterns among related proteins.” P2 second column.
	With respect to claim 78, proteins, transcripts, DNAs or polypeptides are each disclosed throughout. Both Lamb and Devarajan disclose at least one of the listed biomolecules.
	With respect to claim 79, both Lamb and Devarajan discussed cell samples, such as tumor cells.
	With respect to claim 80, Lamb provides the tagged probe libraries, where one tag is related to the sample.
	With respect to claim 81, in Devarajan, adjustment of the design matrix can be handled by bio-NMF for simultaneous clustering of genes and samples. (page 2, second column.)
	With respect to claims 82-83, Lamb provides the tag selection and quantification as set forth above.
	With respect to claim 84, the probe is a molecule that binds to the biomolecule.  (Throughout Lamb and Devarajan.)
	With respect to claim 86, in Devarajan, sparse coding solving processes are applied to noisy observations in the observed measurement matrix.  (p2 Poisson noise, p7 “NMF is robust to the addition of noise…”)
	With respect to claim 87, The sparse coding solving process of Devarajan is matrix factorization, to determine S. p3-5 Parts-based local representation.  “In essence, the metagenes provide a summary of the behavior of genes across the samples, while the metagene expression patterns provide a summary of the behavior of samples across the genes. There is strong evidence suggesting that the metagenes and the metagene expression patterns have a sparse, parts-based representation of the gene expression data…potentially identifying local hidden variables or clusters. NMF can be viewed as an approach for modeling the generation of gene expression measurements for samples (observable variables given by columns of V) from metagene expression patterns (hidden variables given by columns of H)” p 3. 
	With respect to claim 88, Devarajan discloses setting the number of genes in any module or metagene to below a limit, assuming differing metagenes represent distinct pathways, et al. (P3-5).
	With respect to claim 89, the process in Devarajan is NMF, throughout.
	With respect to claim 90, in Devarajan, sparse module activity factorization, and only non-negative entries are permitted, where the entries represent membership in a metagene.  Metagene = module.(p3-5).
	With respect to claim 91, Devarajan provides that training of supervised learning uses a subset of the data for training, and a subset for testing. (p2-3).

Claim 75-84, 86-92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamb (US 2013/0090254 A1: Written Opinion and PTO-1449) in view of Devarajan, 2008 cited above) as applied to claims 75-84, 86-91, further in view of Amir (2011).
Amir et al. Bacterial community reconstruction using compressed sensing.  (2011) Journal of computational biology 18:11 pages 1723-1741.
As set forth above, both Lamb and Devarajan are directed to determining relative abundances of biomolecules in a pooled sample.  Lamb and Devarajan set forth the limitations of claim 75, as to creating a design matrix of m x n values where m is measurement vectors and n is number of types of biomolecules.  Both Lamb and Devarajan generate a probe library, comprising a collection of probes, where each has a tag for a measurement vector and /or a sample type.  Both Lamb and Devarajan disclose contacting the probe library with the pooled samples to obtain measurements, and generating an observation measurement matrix with those measurements.  Devarajan specifically applies and discusses different types of sparse coding solving processes applicable to the data at hand.
Neither Devarajan nor Lamb specifically disclose blind compressed sensing as the sparse coding solving process to be applied, as required for claim 92.  
Amir et al. use blind compressed sensing to reconstruct relative levels of bacterial species in a pooled sample, where the design and measurement matrices involve probes for 16S rRNA genes.  The probes comprise random tags which can be related to a species of bacteria in the pooled sample.  See Fig 1.  “The 16SrRNA gene is PCR-amplified from the mixture and then subjected to Sanger sequencing. The resulting chromato-gram is preprocessed to create the Position Specific Score Matrix(PSSM). For each sequence position, four linear mixture equations are derived from the 16S rRNA sequence database, with vi denoting the frequency of sequence I in the mixture, and the frequency sum taken from the experimental  PSSM.  These  linear constraints are used as input to the CS algorithm, which returns the sparsest set of bacteria recreating the observedPSSM.” (p724) “The proposed Bacterial Compressed Sensing (BCS) algorithm uses as inputs a database of known 16SrRNA sequences and a single Sanger-sequence of the unknown mixture, and returns the sparse set of bacteria present in the mixture and their predicted frequencies. We show a successful reconstruction of simulated mixtures containing dozens of bacterial species out of a database of tens of thousands, using realistic biological parameters. In addition, we demonstrate the applicability of our method for a real sequencing experiment using a toy mixture of five bacterial species.” P 1725.
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Lamb, Devarajan, and Amir, the Examiner concludes that the combination of the Nonnegative matrix factorization sparse coding solving process of Devarajan to the design and measurement matrices comprising gene expression data of Lamb is a use of known technique to improve similar methods. Further selecting a specific blind compressed sensing process as set forth by Amir to the matrices of Lamb or Devarajan represents use of a known technique to improve similar methods.  As noted by Amir, “While limited to the identification of species with known 16S rRNA sequences, the BCS approach may enable low cost simple comparative studies of bacterial population composition in a large number of samples.” P1733  Adding additional loci for sequencing is “likely to achieve higher reconstruction resolution.  Our proposed method can easily be extended to more than one sequencing reaction per mixture…This increases the amount of information available for out reconstruction algorithm, which may enable both to overcome experimental noise present in each sequencing reaction and to distinguish between closely related species more accurately and at higher resolution.” P1733.  
Therefore one of skill would have been motivated to utilize the BCS sensing of Amir, particularly where the gene expression data also comprises sequence information, to achieve a better restoration of the relative abundances and types of samples (types of bacteria in Amir, types of metagenes in Devarajan).  BCS can handle noise from both the gene expression data and the sequence data fairly efficiently.  Additionally, “a species actually present in the mixture is likely to appear in the solution vector with high frequency, whereas sequences of similar species that are different by one or a few insertion or deletion events will violate the linear constrains present in our optimization criteria, and are not likely to ‘‘fool’’ the reconstruction algorithm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631